DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (2019/0052119) and Kephart (2005/0231042).  Regarding independent claims 1 and 14, Hendrix teaches an electrical transfer device (Fig. 4) comprising: 
a plurality of switches (234s, 406s); 
a plurality of interfaces (between 120s and switches) removably couplable with a corresponding battery (120A, 120B) of a vehicle (vehicle batteries can be removed/replaced), wherein each switch of the plurality of switches is connected to an interface of the plurality of interfaces and another switch of the plurality of switches (via line 404); and
a controller (126) programmed to transition at least a first switch (406B) of the plurality of switches from an open state to a closed state based on a charge state of a first battery (120B) and a comparison, wherein the first switch electrically connects the first battery to a second battery (120A) of the vehicle in the closed state ([0068], [0069]).
Hendrix also teaches a power distribution board comprising various loads (122 and 124), including some loads (parts of 122) that upload/download data to/from a location remote from the vehicle based on receiving a data transfer signal indicating the uploading or downloading. ([0037], [0041])  Hendrix also teaches the controller, when determining any of the various loads need power (i.e. “upon start-up”), to compare the charge state of the first battery to a predetermined charge threshold ([0068]).  
Hendrix fails to explicitly teach a point in time during operation where the only load(s) that need power on a power distribution board are the parts of 122 that upload/download data.  Kephart teaches a similar vehicle system to that of Hendrix.  Kephart teaches the idea of when the vehicle is off to have only some loads (similar to the parts of 122 of Hendrix described above) operating that need power from the batteries ([0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above described scenario of Kephart into Hendrix’s invention, which would lead to a point in the vehicle’s operation where only loads that upload/download data will be powered via Hendrix’s batteries, since Hendrix was silent as to the operation of the vehicle when it is off, and Kephart teaches a known scenario in the vehicle art, and this would allow for data to be uploaded/downloaded to/from the vehicle when the vehicle is off. 
Regarding claims 2 and 15, Hendrix teaches the controller is further programmed to transition at least a second switch (234A) of the plurality of switches to a closed state based on the charge state of the first battery, wherein the second switch is disposed between the first switch and the second battery. ([0069]; Fig. 4)
Regarding claims 3 and 16, Hendrix teaches the first battery and the second battery comprising low-voltage batteries. ([0062])
Regarding claims 4 and 17, Hendrix teaches the first battery and the second battery providing power to corresponding first and second power-distribution boards (various boards in 122) within the vehicle. (Fig. 2)
Regarding claims 6, 14, 19, and 20, Hendrix teaches charge sensing circuitry disposed between at least one interface of the plurality of interfaces and the controller, wherein the charge sensing circuitry measures the charge state of the first battery and provides a signal indicative of the charge state to the controller. ([0061])
Regarding claim 21, Hendrix teaches the controller determining that the power distribution board has completed uploading or downloading data (i.e. when 122 is turned off and there is no power demand), and upon determining that the power-distribution board has completed uploading or downloading data, transitioning the plurality of switches to the open state. ([0072]; the switches are controlled to supply power to the load, based on the load demand; if there is no load demand (i.e. system is off), the switches are transitioned to the open state)
3.	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (2019/0052119) and Kephart (2005/0231042) as applied to claims 1 and 6 above, and further in view of Namuduri et al. (2015/0258946).  Hendrix and Kephart teach the electrical transfer device as described above.  Hendrix fails to explicitly teach the sensing circuitry comprising an amplifier.  Namuduri teaches a similar sensing circuitry to that of Namuduri, which comprises an amplifier ([0035]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Namuduri’s sensing circuitry into Hendrix’s invention, since it involves a mere simple substitution of one sensing circuitry for another to perform the same function of sensing power signals in a vehicle.
4.	Claim(s) 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (2019/0052119) and Kephart (2005/0231042) as applied to claims 1 and 6 above, and further in view of Kesselgruber et al. (7,487,973).  Hendrix and Kephart teach the electrical transfer device as described above.  
Regarding independent claim 8, Hendrix fails to explicitly teach a removable housing that partially encloses the switches, interfaces, and controller.  Kesselgruber teaches a similar device (Figs. 3 and 4) in a vehicle.  Kesselgruber teaches a housing (84), removable from the vehicle, that partially encloses a controller, interfaces, and other elements.  (Col. 4, lines 51-61; Col. 5, lines 26-27)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to partially enclose the plurality of switches, interfaces, and controller of Hendrix’ invention in a housing removable from the vehicle, to more easily facilitate maintenance on those elements.
Regarding claim 9, Hendrix teaches the controller is further programmed to transition at least a second switch (234A) of the plurality of switches to a closed state based on the charge state of the first battery, wherein the second switch is disposed between the first switch and the second battery. ([0069]; Fig. 4)
Regarding claim 10, Hendrix teaches the first battery and the second battery comprising low-voltage batteries. ([0062])
Regarding claim 11, Hendrix teaches the first battery and the second battery providing power to both the power-distribution board and a second power-distribution board (two boards in 122) within the vehicle. (Fig. 2)
Regarding claim 13, Hendrix teaches charge sensing circuitry disposed between at least one interface of the plurality of interfaces and the controller, wherein the charge sensing circuitry measures the charge state of the first battery and provides a signal indicative of the charge state to the controller. ([0061])
5.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (2019/0052119) and Kephart (2005/0231042) as applied to claim 1 above, and further in view of Irons et al. (5,999,876).  Hendrix and Kephart teach the electrical transfer device as described above.  Hendrix and Kephart also teach the controller programmed to determine a power-distribution board is uploading/downloading data, and upon determining that compare the charge state of the first battery to a predetermined charge threshold, at all times.  
Hendrix and Kephart fail to explicitly teach the controller performing the above determinations upon determining that the engine of the vehicle is inactive.  Irons teaches a similar vehicle system comprising power-distribution boards that upload/download data at various times.  Irons teaches determining that the engine of the vehicle is inactive, and then subsequently a power-distribution board is uploading/downloading data. (Col. 4, lines 54-65)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have Hendrix’ controller determine that the engine of the vehicle is inactive, and subsequently continue to determine power-distribution boards uploading/downloading data and compare the charge state of the first battery to a threshold, as already taught in Hendrix, so that data can still be uploaded/downloaded to the vehicle power-distribution boards (and power can still be provided to said power-distribution boards) even while the engine is inactive.
6.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (2019/0052119) and Kephart (2005/0231042) as applied to claim 1 above, and further in view of Shin (2021/0173635).  Hendrix and Kephart teach the electrical transfer device as described above.  Hendrix and Kephart fail to explicitly teach the data being an update to software of the vehicle system.  Shin teaches a similar vehicle system to that of Hendrix and Kephart.  Shin teaches data being downloaded to the vehicle system being an update to software ([0003]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have some of the data downloaded to the vehicle system being an update to software, since updates to software are necessary to have the system continue to function properly.  
Response to Arguments
7.	Applicant’s arguments, filed May 25, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kephart (2005/0231042).
Also, regarding the first two of the three Applicant's arguments, with the addition of the Kephart reference, the Hendrix/Kephart combination teaches a point in time (i.e. when the vehicle is off) in which the only load operating and needing power would be the location systems uploading or downloading data.
Regarding the third argument, the Examiner agrees that Hendrix teaches predicting power demands, and that is used to determine the best time to charge the lower charged battery with the higher charged battery ([0019]).  Also, at [0055], Hendrix teaches predicting future power demands using “real-time information” (i.e. current load demands), and also Hendrix teaches supplying power to the loads when necessary, and the only way to know when it is necessary to supply power to a load is by determining the current load demands.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
7-28-2022
/TOAN T VU/Primary Examiner, Art Unit 2836